IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00195-CR

                      IN RE WILLIAM CHARLES WEBB


                               Original Proceeding



                         MEMORANDUM OPINION

      Relator’s original application for writ of mandamus is denied.


                                              REX D. DAVIS
                                              Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Application for writ of mandamus denied
Opinion delivered and filed August 19, 2020
[OT06]